            Case 1:19-cv-11068-VEC Document 22
                                            21 Filed 04/30/20
                                                     04/29/20 Page 1 of 3


MEMO ENDORSED                         LAW OFFICE OF
                                  LOCKSLEY O. WADE, LLC
  Telephone: (212) 933-9180                                                Locksley O. Wade, Esq.
  Facsimile: (212) 933-9181                                                         11 Broadway
  E-mail: wade@wadefirm.com                                                             Suite 615
  http://wadefirm.com                                                       New York, NY 10004


  Via ECF/CM                                                      USDC SDNY
                                         April 29, 2020           DOCUMENT
                                                                  ELECTRONICALLY FILED
  Honorable Valerie E. Caproni                                    DOC #:
  Thurgood Marshall U.S. Courthouse                               DATE FILED: 4/30/2020
  40 Foley Square, Room 240
  New York, NY 10007

                               Re:    Fahrueldin Ebed v. Mount Sinai Hospital,
                                      Rightsourcing, Inc. and AMN Allied Services, LLC
                                      d/b/a Med Travelers,
                                      Case No. 19-CV-11068 (VEC)

  Dear Judge Caproni:

          The plaintiff, Fahrueldin “Dean” Ebed, in-light of the recent world-wide pandemic
  brought on by the novel coronavirus named COVID-19 and to a lesser extent, because he
  resides in Beaverton, Oregon, which is more than 2,400 miles from the courthouse where
  this action is pending, he respectfully moves the Court for an order allowing him to appear
  for mediation through remote-video or telephonically. See generally, The Southern District
  of New York Response to COVID-19 (Coronavirus) (https://www.nysd.uscourts.gov/
  covid-19-coronavirus) ( (last accessed April 29, 2029); see, Procedures of the Mediation
  Program (12/9/2013) at ¶6 (f) (https://www.nysd.uscourts.gov/sites/default/files/pdf/
  Mediation-Program-Procedures.12.9.13.pdf ) (last accessed April 29, 2020) (“. . . if a
  party resides more than 100 miles from the Courthouse, and it would be a great hardship
  for the party to attend in person, he or she may request that the mediator allow for
  telephonic participation at the mediation . . .”).

                      The Defendants’ Insistence of an In-Person Mediation
                               During the COVID-19 Pandemic

         The above argument with respect to COVID-19 was raised with opposing counsels,
  however, all except one oppose this request. The objecting counsels proposed adjourning
  the mediation for some time in June 2020 for an in-person mediation. The mediator agrees
  with the objecting counsels’ position and to wait and see if there is relief from COVID-19.
  The mediator further declined to address the plaintiff’s request for appearance through
              Case 1:19-cv-11068-VEC Document 22
                                              21 Filed 04/30/20
                                                       04/29/20 Page 2 of 3

April 29, 2020
Ebed v. Mount Sinai Hospital et al,
Case No. 19-CV-11068 (VEC)

telephonic means because well over 100 miles from the courthouse unless there is an
agreement from all parties.

         It is plaintiff’s position that this is an illusory endeavor that is likely to lead to
further adjournments with no clear definitive date for mediation in-light of public
information from the National Institute of Health regarding the current time-line for the
completion of the COVID-19 clinical trials. See Adaptive COVID-19 Treatment Trial,
(https://clinicaltrials.gov/ct2/show/study/NCT04280705) (last accessed April 29, 2020).
There, a plain reading discloses that a possible cure is not expected until April 1, 2023. Of
course, “[t]here will be interim monitoring to introduce new arms and allow early stopping
for futility, efficacy, or safety.” Id. This means that April 1, 2023, should not be viewed as
a cure date; rather, a cure may be found sooner but cure so that social distancing is no
longer necessary is extremely unlikely to occur this year. This information was share with
opposing counsels; however, it was not well received. Opposing counsel, in relevant part,
stated, the plaintiff’s “refusal to participate in in-person activities would presumably, apply
not just to mediation but to all in-person activities, such as depositions, court conferences,
trial, etc.”


                             The COVID-19 Pandemic is Good-Cause for Using
                                   Remote Means to Advance this Case

        In responding to the COVID-19 pandemic Courts throughout the nation have directed
counsels to creative and to find alternative means of advancing cases while protecting
themselves, their clients, opposing parties and court personnel from the ravages of this viral
infection. As of the writing of the letter, COVID-19 has infected 1,005,147 persons with
symptoms resembling influenza and it has caused the death of 57,505 persons in our country.
See Center for Disease Control, Coronavirus Disease 2019 (COVID-19), Cases, Data, &
Surveillance (https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html)
(last accessed April 29, 2019).

        A survey of recent decisions in and out of this District serve as examples of how
other Courts are addressing the unique problems of social distancing in order to reduce the
infection rate of COVID-19. In Sinceno v. Riverside Church in City of New York, No.
18-CV-2156 (LJL), 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020), Judge Liman
“ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions in this
action may be taken via telephone, videoconference, or other remote means, and may be
recorded by any reliable audio or audiovisual means.” Similarly, in Air Charter Serv. (Fla.)
Inc. v. Mach 1 Glob. Servs. Inc., No. 19-CV-3390 (PGG)(OTW), 2020 WL 1326429, at *1
(S.D.N.Y. Mar. 19, 2020), Judge Gardephe stated that “[i]n order to protect public health
while promoting the “just, speedy, and inexpensive determination of every action and

                                                    2
              Case 1:19-cv-11068-VEC Document 22
                                              21 Filed 04/30/20
                                                       04/29/20 Page 3 of 3

April 29, 2020
Ebed v. Mount Sinai Hospital et al,
Case No. 19-CV-11068 (VEC)

proceeding,” it is hereby ORDERED, that counsel shall conduct work remotely. This
includes, but is not limited to, client meetings, work meetings, and hand deliveries of
courtesy copies to the Court (courtesy copies can be sent via email or mail.” In Hernandez
et al v. Quality Blacktop Services, Inc. et al, Case No. Case No. 18-CV-04862 - RJD-RML
(E.D.N.Y., April 6, 2020), in a Text Order, Judge Levey ordered that “[t]he settlement
conference scheduled for 4/23/20 will be held either by video or AT&T conference call”).

       Therefore, based on the above arguments, the plaintiff respectfully moves the Court
to grant this request for remote mediation.


                                                  Respectfully summitted,
                                                  /s/ Locksley   O. Wade
                                                  Locksley O. Wade, Esq.
                                                  Attorney for Plaintiff

                                                    No later than May 8, 2020, the parties objecting
c.c. Via ECF/CM                                     to a remote mediation session must submit a letter
                                                    explaining the basis for their objection, given the
        Rory J. McEvoy, Esq.
                                                    likelihood that existing restrictions on travel are
        Brittney A. Bucellato, Esq.
                                                    likely to persist for months and inasmuch as this
        Attorneys for Defendant Mount
                                                    case was filed in December, 2019.
        Sinai St. Luke’s Hospital
                                                    SO ORDERED.
        Jonathan M. Kozak, Esq.
        Brian A. Bodansky, Esq.
        Attorneys for Defendant
        RightSourcing, Inc.                                                        4/30/2020
                                                    HON. VALERIE CAPRONI
        Jesse Grasty, Esq.                          UNITED STATES DISTRICT JUDGE
        Attorney for Defendant, AMN
        Allied Services, LLC




                                              3
